--------------------------------------------------------------------------------

Exhibit 10.2


VOLUNTARY SURRENDER AGREEMENT
(All Assets)




THIS VOLUNTARY SURRENDER AGREEMENT (the “Agreement”) is dated as of August ___,
2009 (the “Effective Date”) and made by and among:


 
(1)
Nature Vision, Inc, a Minnesota corporation (“NVI”), and Nature Vision
Operating, Inc., a Minnesota corporation (and together with NVI hereinafter
individually, the “Debtor” and collectively, the “Debtors”); and



 
(2)
M&I Business Credit, LLC, a Minnesota limited liability company, (hereinafter,
together with its participants, successors and assigns, the “Creditor”).



R E C I T A L S:


A.
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in the Credit Agreement (as defined herein).



B.
Debtors and Creditor entered into a Credit and Security Agreement dated November
8, 2007 (as amended or supplemented, the “Credit Agreement”), whereby the
Creditor made loans to Debtors and Debtors executed and delivered for the
Creditor’s benefit certain Security Documents.



C.
Pursuant to Section 3(a) of the Credit Agreement, the Creditor was granted
Security Interests in all Collateral, including all proceeds and products
thereof and, including without limitation, the following: Debtors’ inventory,
documents of title, accounts, equipment and fixtures, investment property,
general intangibles, and other miscellaneous collateral and all other assets,
whether now owned or hereinafter acquired.



D.
Creditor has perfected its Security Interests in the Collateral by, among other
things, filing financing statements with the Secretary of State of
Minnesota.  Said financing statements represent a first secured interest in the
Collateral.



E.
As of August ____, 2009, the Debtors’ Obligations to Creditor equal the
principal sum of $_____________, plus accrued interest of $___________ (which
sums, together with accrued and unpaid fees and expenses of Creditor, together
with all other sums now or hereafter owing to Creditor under the Credit
Agreement and related loan documents shall be referred to herein as the
“Obligations”).



F.
Debtors are in default under the Credit Agreement and unable to cure such
defaults and/or repay its Obligations to the Creditor.



G.
Creditor has the right to accelerate and demand immediate payment of all amounts
owing under the Credit Agreement.



H.
Pursuant to the Credit Agreement, Creditor has the right to take possession of
and to foreclose upon the Collateral if a defaults exists.



I.
Creditor has made demand that Debtors marshal and turn over the Collateral.


 
1

--------------------------------------------------------------------------------

 

J.
Debtors have offered the Collateral for sale for a reasonable time period, have
solicited offers to purchase the Collateral, have received various offers to
purchase the Collateral or portions thereof and have engaged David Dalvey of
Mount Yale Capital Group to assist Debtors in identifying and soliciting
prospective purchasers for the Collateral.   As of the date hereof, the Debtors
have failed to close on any such sales.



K.
Debtors have further received an offer (the “Stock Purchase Transaction”) from
Swordfish Financial, Inc. (“Swordfish Financial”) to purchase approximately
10,987,417 shares of common stock of NVI in exchange for a promissory note
payable to NVI in the amount of $3,500,000 (the “Swordfish Note”).



L.
Creditor desires that Debtors marshal and turn over possession of all Collateral
to Creditor and Debtors have requested that Creditor provide certain
accommodations in connection with the Stock Purchase Transaction, each pursuant
and subject to the terms of this Agreement.



NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:


A G R E E M E N T:


1.      Affirmation of Facts.  Debtors agree that: (a) each of the recitals set
forth above are true and correct statements of fact; (b) all agreements and
other documents evidencing and governing the Obligations, including without
limitation, the Credit Agreement, together with all other related Security
Documents and documents executed by or for the benefit of Creditor are in full
force and effect and binding on Debtors; (c) Debtors are now in default under
the aforementioned agreements and other documents governing the Obligations and
acknowledge and agree that the Creditor has duly demanded and accelerated
payment of all Obligations, each of which are currently due and payable in full
to Creditor; and (d) Creditor has the immediate right to exercise all rights and
remedies under the Credit Agreement and the other Security Documents, including
without limitation, any foreclosure rights and remedies, without further notice
to or consent of any party.


2.      Demand/Turn Over.  Creditor hereby makes demand for marshalling and turn
over of the Collateral (including all computers, software, books and records
(inclusive of all electronic storage media and passwords as needed to access any
such information) of Debtors related thereto and possession of the Debtors’
premises located at 1480 Northern Pacific Road, Brainerd, MN (the “Premises”)
and Debtor agrees that it will tender to Creditor possession of Premises and all
of Collateral on the Effective Date.


3.      Delivery and Cooperation.  On and after the Effective Date, Debtors
shall cooperate in the surrender of Collateral to Creditor (wherever located)
for sale or other foreclosure by Creditor of its security interests and the sale
of Collateral and the collection of accounts receivable, including, without
limitation, forwarding all collections and monies to the Creditor.  Debtors
acknowledge and agree that the existing collateral account arrangements shall
(including the collateral account maintained with Deerwood Bank for the benefit
of Creditor) shall remain in effect; provided however that if Lender shall
request that any accounts receivable (or other Collateral proceeds) be remitted
directly to Creditor, then Debtors shall provide such notices and take such
actions as Creditor may request to effectuate the same.  Debtors shall further
cooperate and assist in all actions necessary to deliver full possession and
access to the Premises to Creditor, including obtaining any consent or approval
of Debtors’ landlord thereto and providing all necessary keys and security
passcodes.


4.      Stock Purchase Transaction.  In connection with Debtors’ proposed Stock
Purchase Transaction, Debtors and Creditor agree as follows:


 
(a)
Debtors shall not close or consummate such transactions until after the
Effective Date of this Agreement and after the turnover over and deliver of
possession of the Collateral and Premises to Creditor;



 
(b)
________________ (“Subordinated Creditor”) intends to provide a $200,000 loan to
Debtors (the “Subordinated Creditor Loan”) to fund, among other things, certain
obligations and expenses of the Debtors in consummating the Stock Sale
Transaction, which loan is to be secured by a subordinate security interest in
all personal property of Debtors.  Debtors intend to deposit the proceeds of
such Subordinated Creditor Loan in a depository account with ___________ Bank
(the “Subordinate Loan Account”).  Creditor will not object to the foregoing and
will not seek to attach or levy against the Subordinate Loan Account or the
funds deposited therein provided that Debtors shall cause the Subordinated
Creditor to execute and deliver a Subordination Agreement in favor of Creditor
pursuant to which the Subordinated Creditor shall subordinate the repayment of
the Subordinated Creditor Loan and its security interest in the Collateral to
the repayment of the Obligations owing to Creditor and Creditor’s security
interest in such assets;


 
2

--------------------------------------------------------------------------------

 

 
(c)
Debtors shall and shall cause Swordfish Financial to deliver the original
Swordfish Note to Creditor and to execute a written acknowledgment and agreement
in favor of Creditor pursuant to which they shall acknowledge and agree that
until Creditor shall confirm in writing that the Obligations have been paid in
full: (i) Creditor shall holds and retain a security interest in the Swordfish
Note, (ii) all payments due under such Note shall be wired directly to Creditor;
and (iii) the obligations of Swordfish thereunder may not be waived, modified,
or terminated except with the prior written consent of Creditor; and



 
(d)
Notwithstanding the turn over of the Collateral, Creditor agrees that it will
permit Debtors to continue to seek orders for the purchase of Debtors’ “Cass
Creek” and “Hunting” inventory after the Effective Date subject to the following
terms and conditions:



 
(i)
Creditor shall (and shall cause its Consultants (as hereinafter defined) to)
communicate and cooperate with Debtors in obtaining such sales provided that
Creditor shall have the right to final approval of the same, which sales shall,
among other things, be to credit-worthy parties, unaffiliated with Debtors
(and/or Swordfish), and on standard and customary terms;



 
(ii)
With respect to any approved sale, Creditor shall (and shall cause its
Consultants to) cooperate and assist in the release and delivery of the
applicable Inventory to the agreed upon buyer;



 
(iii)
All accounts receivable and collections resulting from such sales shall be
payable directly to Creditor in accordance with such remittance/collection
procedures as Creditor may request;



 
(iv)
In consideration of the foregoing, Debtors agree to pay Creditor, a monthly
liquidation charge in the amount of $_____________ (the “Liquidation Charge”)
commencing on the date hereof and continuing on the same date of each month
hereafter until the Obligations have been paid in full.  If Debtors fail to make
such payment to Creditor, then Creditor shall have the right to charge Debtors a
Liquidation Fee of $___________; and



 
(v)
Debtors rights (and Creditor’s obligations) under this Section 4(d) are
terminable by Creditor at any time in Creditor’s sole and absolute discretion,
for any reason or no reason at all, and with or without notice to Debtors.



 
(e)
Reserved.



5.      Engagement of Consultants.  Creditor intends to engage each of [Rob
King], ________________ and ______________________ (collectively, the
“Consultants”) as agents and represents of Creditor to assist in the
liquidation, collection and safeguarding of the Collateral.  After the Effective
Date, the Consultants will no longer be employees, agents or representatives of
Debtors and will solely be agents and representatives of Creditor.  Without
limiting the terms of Section 7 below, Creditor is not assuming any payroll,
benefit or other employment related obligations due by Debtors to Consultants.


6.      Access to Records/Premises.  Creditor and Debtors agree that so long as
Creditor has possession of the Premises and/or the applicable records, Creditor
shall from time to time grant Debtors supervised access to the Premises, upon
reasonable advance written notice and normal business hours, to retrieve copies
of any business or accounting records maintained at the Premises, including any
computers or other electronic records located thereon, and/or in the
alternative, to cooperate in the provision of such records to Debtors
electronically.

 
3

--------------------------------------------------------------------------------

 

7.      No Assumption of Liabilities. Notwithstanding anything to the contrary
contained herein, Creditor is not assuming any liabilities or obligations of
Debtors to any other person, entity or governmental authority, including without
limitation, with respect to the Collateral or the Premises.


8.      Creditor’s Reservation of Rights.  Debtors acknowledge that the Creditor
is not accepting the Collateral under this Agreement in full or partial
satisfaction of the Debtors’ Obligations to Creditor.  Creditor is not amending
or waiving and hereby reserves all of its rights and remedies under the Uniform
Commercial Code, the Credit Agreement, Security Documents, and any other
documents between Creditor and each Debtor, including without limitation
Creditor’s right to pursue a deficiency against Debtors.


9.      Waiver of Sale Rights.  On the Effective Date, Debtors renounce and
waive: (a) all rights to notification of, or right to object to, any sale or
retention of the Collateral under any applicable law, including without
limitation, Sections 9-611 and 9-620 of the Uniform Commercial Code as adopted
in the State of Minnesota; and (b) any right to redeem the Collateral subject to
security interests in favor of Creditor pursuant to Section 9-623 of the Uniform
Commercial Code and Section 336.9-623 of the Minnesota Statutes.


10.      No Defense.  Debtors hereby acknowledge and agree that no events,
conditions or circumstances have arisen or exist as of the date hereof which
would give Debtors the right to assert a defense, counterclaim and/or set off to
any claim by Creditor for the Obligations or any documents securing the
Obligations, including without limitation, the Credit Agreement and the Security
Documents, and to the extent any such defense, right of setoff or counterclaim
against Creditor shall exist, whether known or unknown, each of the same are
hereby absolutely released and forever waived by the Debtors.


11.      Representations and Warranties.  The Debtors hereby represent and
warrant to Creditor as follows:


(a)       Each Debtor has all requisite power and authority to execute this and
to perform all of its obligations hereunder, and this Agreement has been duly
executed and delivered by and constitutes the legal, valid and binding
obligation of each Debtor, enforceable in accordance with its terms.
 
(b)      The execution, delivery and performance by each Debtor of this
Agreement have been duly authorized by all necessary corporate and do not (i)
require any authorization, consent or approval by any governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, or
(ii) violate any provision of any law, rule or regulation or of any order, writ,
injunction or decree presently in effect, having applicability to each Debtor,
or the articles of incorporation or by-laws of each Debtor.


12.      Relationship of the Parties.  The relationship of the parties to this
Agreement is that of debtor and creditor.  In no event shall Debtors and
Creditor be deemed to be partners or joint venturers nor is any agency
relationship created hereunder.


13.      Release.  Debtors hereby release Creditor and all of its officers,
directors, agents, employees, legal counsel and other representatives from any
and all claims, demands, causes of action, liability, damage, loss, costs and
expenses which it has paid, incurred or sustained, or believes it has paid,
incurred or sustained, known or unknown, absolute or contingent, liquidated or
unliquidated, as a result of or related to:


(a)           The transactions evidenced by or related to the agreements and
other documents governing the Obligations, including without limitation, the
Credit Agreement and/or Security Documents;


(b)           Any actions or omissions of Creditor or any of its officers,
directors, agents, employees, legal counsel or other representatives in
connection therewith or related thereto; or


(c)           The extension or denial of credit under the agreements and other
documents governing the Obligations; or

 
4

--------------------------------------------------------------------------------

 

(d)           Any  payments or collateral received by Creditor at anytime.


14.      Legal Counsel.  Debtors hereby warrant and represent to Creditor that
they have consulted with and received advice from legal counsel of its choice
with respect to this Agreement and the documents related hereto or has had the
opportunity to consult with legal counsel of its choice and has made its own
decision not to consult legal counsel.  Without limiting the generality of the
foregoing, Debtors acknowledge that they have legal and business options
available to it other than the execution and delivery of this Agreement and the
documents related hereto, but have nevertheless decided to execute and deliver
the Agreement and has done so voluntarily without duress.


15.      Miscellaneous.


(a)           Time of Essence.  Time is of the essence of this Agreement.


(b)           Waiver; Amendment.  This Agreement can be waived, amended,
terminated or discharged only explicitly in a writing executed by both parties
hereto.


(c)           No Waiver of Rights.  Any delay or failure to act shall not
preclude the exercise or enforcement of any rights and remedies available to
Creditor.


(d)           Third-Party Beneficiary Rights.  Creditor and Debtors do not
intend to create any third party beneficiary rights hereunder.


(e)           Effect of Agreement.  The terms and conditions of the Credit
Agreement, the Security Documents and all other related documents and agreements
(collectively, the “Loan Documents”) shall remain in full force and effect.  All
prior oral and written communications, commitments, alleged commitments,
promises, alleged promises, agreements and alleged agreements by or among
Creditor and Debtors are hereby merged into this Agreement and such Loan
Documents, and shall not be enforceable unless expressly set forth in this
Agreement and the Loan Documents.
 
(f)           Binding Agreement.  This Agreement shall be binding upon Debtors
and Creditor, and their successors and assigns and it shall inure to the benefit
of Debtors and Creditor and their successors and assigns.


(g)           Jurisdiction and Venue.  DEBTORS HEREBY CONSENT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT SITUATED IN HENNEPIN COUNTY,
MINNESOTA AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS, WITH REGARD TO
ANY ACTIONS, CLAIMS, DISPUTES OR PROCEEDINGS RELATED TO THIS AGREEMENT, THE
CREDIT AGREEMENT, THE LOAN DOCUMENTS, THE COLLATERAL, THE OBLIGATIONS, OR ANY
OTHER SECURITY DOCUMENT, OR ANY TRANSACTIONS ARISING THEREFROM, OR ENFORCEMENT
AND/OR INTERPRETATION OF ANY OF THE FOREGOING.  Nothing herein shall affect
Creditor’s rights to serve process in any manner permitted by law, or limit
Creditor’s right to bring proceedings against Debtors in the competent courts of
any other jurisdiction or jurisdictions.


(h)           Governing Law.  This Agreement shall be governed by the
substantive laws of the State of Minnesota, without giving effect to conflict of
law provisions contained therein.


(i)           Illegality.  If any provision or application of this Agreement is
held unlawful or unenforceable in any respect, such illegality or
unenforceability shall not affect other provisions or applications which can be
given effect, and this Agreement shall be construed as if the unlawful or
unenforceable provision or application had never been contained herein or
prescribed hereby.

 
5

--------------------------------------------------------------------------------

 

(j)           Counterparts.  This Agreement may be executed in any number of
counterparts and by facsimile (including electronic communication), each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.


16.      Further Assurances.  Debtors shall execute and deliver to Creditor such
further instruments of transfer, conveyance, assignment and confirmation as
shall be reasonably helpful, necessary, and/or appropriate to effectuate the
terms of this Agreement, including the transfer of the Collateral, regardless of
whether or not such documents are prepared as of the date hereof.


17.      Waiver of Trial by Jury.  DEBTORS HEREBY WAIVE ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT, THE CREDIT
AGREEMENT, THE OTHER LOAN DOCUMENTS, THE COLLATERAL, THE OBLIGATIONS OR ANY
OTHER SECURITY DOCUMENT OR TRANSACTIONS BETWEEN DEBTORS AND CREDITOR.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.



 
NATURE VISION, INC.
       
By:
/s/ Jeffery P. Zernov
 
Its
President – Chief Executive Officer
       
NATURE VISION OPERATING, INC.
       
By
/s/Jeffery P. Zernov
 
Its
President – Chief Executive Officer
       
M&I BUSINESS CREDIT, LLC
       
By:
   
Its:
 

 
 
6

--------------------------------------------------------------------------------